       Case 3:18-cv-01357-RDM Document 41 Filed 06/17/21 Page 1 of 2




                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

RUT A KRETULSKIE,

                     Plaintiff,                 3:18-CV-1357
      V.                                        (JUDGE MARIANI)

MADISON NATIONAL LIFE
INSURANCE COMPANY, INC.,
ENCORE UNLIMITED, LLC, and
DISABILITY INSURANCE
SPECIALISTS, LLC,

                     Defendants.

                                        ORDER

      AND NOW, THIS 17TH DAY OF JUNE, 2021, for the reasons set forth in this

Court's accompanying memorandum opinion, upon de novo review of Magistrate Judge

Carlson's Report and Recommendation ("R&R") (Doc. 36), Plaintiffs objections thereto

(Doc. 38), and all other relevant documents, IT IS HEREBY ORDERED THAT:

     1. Plaintiff's Objections are OVERRULED for the reasons set forth in this Court's

           memorandum opinion.

     2. The R&R is ADOPTED for the reasons set forth therein and in this Court's

           memorandum opinion.

     3. Defendant Encore Unlimited, LLC's Motion to Dismiss (Doc. 27) is GRANTED.

           Count IV of Plaintiffs Amended Complaint is DISMISSED WITHOUT PREJUDICE.
  Case 3:18-cv-01357-RDM Document 41 Filed 06/17/21 Page 2 of 2




4. Plaintiff may file a Second Amended Complaint within 21 days of the date of this

   Order.

5. The Court having dismissed Count IV without prejudice and allowed Plaintiff to file

   a Second Amended Complaint, the deadline for the filing of dispositive motions is

   extended and all potentially dispositive motions shall be filed no later August 6,

   2021.




                                            Robert D. · . rn
                                            United States District Judge




                                        2
